                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

___________________________________
                                    :
JW DOE                              :              CIVIL ACTION
                                    :
            Plaintiff,              :              NO. 20-cv-1321
                                    :
      v.                            :              SECTION “T”(5)
                                    :
ARCHDIOCESE OF NEW ORLEANS :
INDEMNITY, INC., et al              :
                                    :
            Defendants.             :
____________________________________:

                           REQUEST FOR ORAL ARGUMENT

       NOW INTO COURT, through undersigned counsel, come Plaintiff who pursuant to Local

Rule 78.1E, respectfully requests oral argument in reference to Motion to Unseal the Deposition

of Lawrence Hecker and Re-Designate Documents as “Not Confidential” filed by Plaintiff [Rec.

Doc. 26] to be heard on January 20, 2020 at 11:00 o’clock a.m.

       Signed this 23rd day of December, 2020.

                                                   Respectfully submitted,

                                                   /s/ Richard C. Trahant
                                                   RICHARD C. TRAHANT (# 22653)
                                                   ATTORNEY AT LAW
                                                   2908 Hessmer Avenue
                                                   Metairie, LA 70002
                                                   Telephone: (504) 780-9891
                                                   FAX: (504) 780-9891
                                                   Email: trahant@trahantlawoffice.com

                                                   -AND-




                                               1
                                                     SOREN E. GISLESON La Bar No. 26302
                                                     HERMAN, HERMAN & KATZ
                                                     820 O’Keefe Avenue
                                                     New Orleans, Louisiana 70113
                                                     Tel: (504) 581-4892
                                                     Fax: (504) 561-6024
                                                     Email: sgisleson@hhklawfirm.com

                                                     -AND-

                                                     JOHN H. DENENEA, JR. (#18861)
                                                     SHEARMAN~DENENEA, L.L.C.
                                                     4240 Canal Street
                                                     New Orleans, LA 70119
                                                     Telephone: (504) 304-4582
                                                     FAX: (504) 304-4587
                                                     jdenenea@midcitylaw.com

                                                     Attorneys for J.W. Doe


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on all counsel of record by operation of

the Court’s electronic filing system on December 23, 2020.



                                                     /s/ Richard C. Trahant
                                                     RICHARD C. TRAHANT




                                                2
